The plaintiff in this case claims $300 as damages from defendants, $100 thereof for physical injuries and $200 for mental anguish.
It appears that defendant, William Haemer, is the owner of a building in which his daughter, Mrs. George E. Roe, conducted a restaurant, and that on the 5th of May, 1933, the defendant entered the restaurant and demanded that his daughter vacate and surrender the keys. An altercation ensued during which the plaintiff, Mildred Bourg, a friend of defendant's daughter, claims that Haemer, brandishing a Coca-Cola bottle, threatened to kill Mrs. Roe. She says she intervened to prevent injury to Mrs. Roe and that Haemer grabbed and held her arm so tightly that he bruised it to such an extent that it affected the freedom of movement of her wrist for a period of two weeks thereafter.
On behalf of the plaintiff, Mrs. Roe, defendant's daughter, Rose Orlidge, a colored maid, and W. Birdrow, a taxicab driver, testified in substantial corroboration of her story. On the other hand, the defendant, Wm. Haemer, Jr., the defendant's son, and *Page 525 
Angelo Mangiapane, his son-in-law, denied the charge that defendant had been guilty of any violence towards plaintiff. The testimony is hopelessly conflicting and irreconcilable.
The trial judge, in deciding the issue against the plaintiff, evidently believed the defendant's witnesses and discarded plaintiff's evidence. We are unable to say that, in reaching the conclusion that he did, he was guilty of manifest error.
For the reasons assigned, the judgment appealed from is affirmed.
  Affirmed. *Page 553